Citation Nr: 0923747	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-01 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a July 2005 rating decision issued 
by the Regional Office (RO) in Roanoke, Virginia that granted 
service connection for PTSD and assigned an initial 
evaluation of 30 percent therefore.  The Veteran has 
disagreed with the initial rating assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On the Veteran's VA Form-9, Appeal to the Board of Veteran's 
Appeals, dated in December 2006, the Veteran stated that he 
was receiving treatment for his PTSD at a Vet Center.  The 
Veteran stated that he believed this treatment was 
exacerbating his depressive symptoms.  

The claims file does not contain any records of the Veteran's 
treatment at a Vet Center, nor does it show that any attempt 
was made to obtain the Veteran's Vet Center treatment 
records.  These records should be obtained and associated 
with the claims file.  See e.g. Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA treatment records are in 
constructive possession of the Secretary, and must be 
considered if the material could be determinative of the 
claim).

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records 
from a federal department or agency, such as a VA medical 
facility or the SSA.  VA will end such efforts only if it 
concludes that the records sought do not exist, or that 
further attempts to obtain them would be futile.  38 C.F.R. § 
3.159(c)(2).Id.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should take appropriate 
steps to contact the Veteran in order to 
have him provide information referable to 
all psychiatric treatment, including all 
treatment received at any Vet Center.  
Based on the response, the RO/AMC should 
undertake all necessary action to obtain 
copies of all clinical records from any 
identified treatment source.  Vet Center 
treatment records should be obtained.  If 
Vet Center records are not located, the 
claims file should document the efforts 
made to obtain these records.  The Veteran 
should also be informed that he can submit 
evidence to support his claim.

2.  After completion of the above 
development, the Veteran's claim should be 
re-adjudicated.  The readjudication should 
include consideration of whether records 
obtained suggest a change in the status of 
the PTSD, warranting a more recent 
examination.  If so, such examination 
should be conducted prior to further 
review.  If the determination remains less 
than fully favorable to the Veteran, he and 
his representative should be provided with 
a supplemental statement of the case (SSOC) 
and given an opportunity to respond 
thereto.

Then, if indicated, this case shall be returned to the Board 
for the purpose of appellate disposition.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




